Per Curiam : The only question presented by this record is, whether each party to "an action of ejectment is entitled to a new trial as a matter of right. The sections in the chapter entitled “Ejectment,” should receive a liberal construction. The title to real estate is determined by the action of ejectment, and not the mere possession as formerly, and ample opportunity should be afforded to each party to exhibit his title and prove his rights. By a fair construction of the statute under consideration, it was certainly the intention of the legislature to give to each party a new trial as a matter of course, upon compliance with the statute. The intent of the statute could not be carried into effect by confining the absolute right to a new trial to one party. Such has been the construction of this statute by the courts and the profession for more than a quarter of a century, and we must give to it our assent. The judgment is reversed and the cause remanded. Judgment reversed.